FILE COPY




                                   No. 07-15-00172-CV


Curtis Shabazz                               §     From the 47th District Court
 Appellant                                           of Potter County
                                             §
v.                                                 May 21, 2015
                                             §
Barry L. Martin                                    Opinion by Justice Campbell
 Appellee                                    §

                                   J U D G M E N T

       Pursuant to the opinion of the Court dated May 21, 2015, it is ordered, adjudged

and decreed that this appeal be dismissed.

       It is further ordered that appellant pay all costs in this behalf expended for which

let execution issue.

       It is further ordered that this decision be certified below for observance.

                                           oOo